Citation Nr: 0722675	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-26 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable rating for dermatophytosis 
of the crural area and feet.

3.  Entitlement to restoration of separate 20 percent rating 
for arthritis with limitation of motion of the left shoulder 
and ratings in excess of 20 and 10 percent for the arthritis 
and recurrent dislocation of the left shoulder, respectively.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  A July 2002 RO decision granted service connection 
for post-traumatic arthritis of the left shoulder and 
assigned a 10 percent rating, effective April 18, 2002, 
separate and distinct from the already service-connected 
recurrent dislocation of the left shoulder, which had been 
rated 10 percent since September 10, 1970.  After the veteran 
filed a claim for increased ratings for his left shoulder 
disabilities, a November 2003 RO rating decision determined 
that the veteran was entitled to a 20 percent rating for 
traumatic arthritis of the left shoulder; evaluation for a 
rating in excess of 10 percent for his recurrent dislocation 
of the left shoulder was deferred.

In a January 2004 decision, the RO found that it had 
committed clear and unmistakable error in its July 2002 
decision, which granted separate ratings for the veteran's 
recurrent dislocation and arthritis with limitation of motion 
of the left shoulder; and its November 2003 decision that 
granted an increased rating to 20 percent for the arthritis 
with limitation of motion of the left shoulder. Accordingly, 
the RO proposed to sever the separate compensable rating for 
the arthritis with limitation of motion.  In a September 2004 
rating decision, the RO severed the separate rating, thereby 
resulting in a single 20 percent rating for recurrent 
dislocation and arthritis with limitation of motion of the 
shoulder.  Thus, service connection for arthritis was not 
severed; rather, it was rated with the veteran's history of 
dislocations of the left shoulder as one disability, 
resulting in a reduction of the rating from 30 to 20 percent.  
In this latter decision, the RO also denied a rating in 
excess of 20 percent for the veteran's left shoulder 
disability.  The veteran has perfected an appeal on the 
reduction of the rating from 30 to 20 percent.  

In view of the procedural history of the left shoulder claim, 
the issue is entitlement to restoration of separate 20 
percent rating for arthritis with limitation of motion of the 
left shoulder and ratings in excess of 20 and 10 percent for 
the arthritis and recurrent dislocation of the shoulder, 
respectively.  

The veteran also appealed that part of the September 2004 RO 
decision that denied his claim for a compensable rating for 
his service-connected dermatophytosis of the feet and crural 
(groin) area and a June 2005 rating decision that denied 
service connection for PTSD.  

The veteran testified before the undersigned Veterans Law 
Judge in July 2006.  A copy of the transcript of that hearing 
has been made part of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After this appeal was certified to the Board, the veteran 
requested that VA obtain psychiatric treatment documents from 
the University of Chicago Medical Center.  The AMC/RO must 
obtain these records as they are relevant to the claim for 
service connection for PTSD.  38 C.F.R. § 3.159(c)(1)(2) 
(2006).

The evidence indicates that the veteran has received or 
currently receives benefits from the Social Security 
Administration (SSA).  The veteran's claims file, however, 
does not currently contain SSA administrative decision(s) or 
the underlying medical records SSA used in making its 
decision(s).  The Board notes that VA has a duty to obtain 
SSA records when it has actual notice that the veteran was 
receiving SSA benefits.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 
121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the AMC/RO must contact SSA and obtain and 
associate with the claims file copies of the veteran's 
records regarding SSA benefits, including any medical records 
in its possession.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159(c)(2) (2006).

The veteran last underwent a VA orthopedic examination to 
evaluate his left shoulder disability in October 2003.  He 
contends that his shoulder disability has increased in 
severity since that examination.  In view of the years that 
have elapsed since the last evaluation and the claim of 
increased disablement since that time, the Board finds that 
the veteran should be scheduled for another orthopedic 
examination to determine the current severity of his 
recurrent dislocation and arthritis of the left shoulder, to 
include a consideration of the factors enumerated in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), to include pain, weakness 
on movement, excess fatigability, incoordination and flare-
ups of such symptoms.  See 38 C.F.R. § 3.327.

Turning next to the remaining issue on appeal, the veteran 
last underwent a VA skin examination to evaluate his 
dermatophytosis of the feet and groin area in October 2003.  
Clinical findings at that time included peeling and cracking 
of the skin involving a fairly localized area of the feet; 
there was no indication of any groin involvement at that 
time.  In his testimony before the Board, the veteran 
detailed the severity of his skin disease and how it impairs 
his ability to function, to include his employment.  He 
indicated that he has skin rashes on his feet, buttocks and 
groin area.  As the last VA examination did not show such 
extensive findings and it has been several years since that 
evaluation, the Board finds that the veteran should be 
scheduled for a VA skin examination to evaluate the current 
severity of his fungal infection of the skin, to include the 
feet and groin area.  Id.

To the extent that is possible, the RO should provide the 
veteran an opportunity to evaluate his dermatophytosis during 
an exacerbation of the fungal infection of the skin, to 
include by an out-patent clinic visit.  Upon physical 
examination, the examiner should report what percentage of 
the skin of the entire body is affected by dermatophytosis.  

Further, it is contended on behalf of and by the veteran that 
his service-connected dermatophytosis and left shoulder 
disability have caused severe restrictions on his employment.  
The veteran should be provided an opportunity to submit 
evidence to support that aspect of his appeal, to include 
statement from employers or co-workers.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(c) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (d) request 
that the veteran provide any evidence in 
the veteran's possession that pertains 
to the claims.  

The notification letter must also 
include the law and regulations relating 
to rating reductions, to include 
38 C.F.R. § 3.344) 

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the benefits sought 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The veteran should be provided an 
opportunity to submit evidence to 
support his claim that his left shoulder 
disability and fungal infection of the 
feet and groin area have a significant 
adverse effect on his employment, to 
include statements from current or 
former employers and co-workers.

3.  All VA medical examination and 
treatment reports and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
claims on appeal, must be obtained for 
inclusion in the claims file.

Specifically, the AMC/RO should obtain 
the psychiatric records from the 
University of Chicago Medical Center 
listed in documents the veteran 
submitted in February 2007.

4.  Contact SSA and obtain and associate 
with the claims file copies of the 
veteran's records regarding SSA 
benefits, including any SSA 
administrative decision(s) (favorable or 
unfavorable) and the underlying medical 
records SSA used in making its 
decision(s).

5.  The veteran should be scheduled for 
a VA orthopedic examination for the 
purpose of determining the current 
severity of his service-connected 
recurrent dislocation and arthritis of 
left shoulder disability.  The claims 
file should be made available to the 
examiner prior to this evaluation.

The examiner should note all symptoms 
and objective findings relating the 
veteran's recurrent dislocation and 
arthritis of the left shoulder.  The 
evaluation must include range of motion 
studies of the left shoulder, as well as 
any other tests that are deemed 
necessary. 

Further, the examiner is requested to 
state whether it is at least as likely 
as not (50 percent or greater 
probability) that there is any 
additional functional loss (i.e., 
limitation of motion) of the left 
shoulder due to pain or flare-ups of 
pain supported by adequate objective 
findings, weakness on movement, excess 
fatigability, incoordination, or any 
other relevant symptom or sign.  

The clinician is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support a 
finding of additional limitation of 
motion; less likely weighs against such 
a finding.

6.  The veteran should be scheduled for 
a VA skin examination for the purpose of 
determining the current severity of his 
service-connected dermatophytosis of the 
feet and groin region.  The claims file 
should be sent to the examiner for 
review.  The examiner should note what 
percentage of the skin of the entire 
body is affected by dermatophytosis.

To the extent that is possible, the 
veteran should be provided an 
opportunity to be evaluated during an 
exacerbation of his skin disease, to 
include by an out-patient clinic visit. 

7.  Any additional development indicated 
by evidence procured by the development 
directed by the Board in this remand 
should be accomplished.

8.  Thereafter, the RO must adjudicate 
the following:  restoration of separate 
20 percent rating for arthritis with 
limitation of motion of the left 
shoulder and ratings in excess of 20 and 
10 percent for the arthritis and 
recurrent dislocation of the shoulder, 
respectively; entitlement to a rating in 
excess of 20 percent for recurrent 
dislocation and arthritis of the left 
shoulder (if it is determined and 
entitlement to restoration of a separate 
compensable rating for arthritis of the 
shoulder is not warranted); and 
entitlement to a compensable rating for 
dermatophytosis of the feet and groin 
region.  All governing legal authority 
must be considered, to include the law 
and regulations relating to rating 
reductions, to include 38 C.F.R. 
§ 3.344.

The RO is also asked to determine 
whether referral to the Director, 
Compensation and Pension Service, for 
extraschedular consideration regarding 
the service-connected left shoulder 
disability or dematophytosis of the feet 
and groin area is warranted.   

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative must 
be provided with a supplemental 
statement of the case, which addresses 
all of the evidence received since the 
statements of the case were issued.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to obtain evidentiary 
development.  No inference should be drawn as to the outcome 
of this matter by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2006).

